Citation Nr: 1105382	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-12 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Whether pension benefits were correctly adjusted, effective from 
April 1, 2005, to April 1, 2006, based on income received in 
2005.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 decision of the St. Paul, Minnesota, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In 2007, VA received notice that the Veteran had received 
income in 2005 totaling $1,531.00.  The Veteran had reported 
having received no income in 2005.

2.  The Veteran has not provided evidence that he received the 
income prior to payment of VA pension benefits.  


CONCLUSION OF LAW

The Veteran's pension benefits were correctly adjusted for the 
one-year period between April 1, 2005, and April 1, 2006 based 
upon income received in 2005.  38 U.S.C.A. § 1521 (West 2002); 
38 C.F.R. §§ 3.23, 3.271, 3.272 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  However, the VCAA 
does not apply to all types of claims.  For example, in Barger v. 
Principi, 16 Vet. App. 132 (2002), the United States Court of 
Appeals for Veterans Claims held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the statute at 
issue in such cases was not found in Title 38, United States 
Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, 
the statute at issue in this appeal is not found in Chapter 51.  

Nonetheless, in a July 2007 notice letter, the RO informed the 
Veteran that the 2005 income reported by him did not agree with 
an income report VA had received and requested that the Veteran 
verify his income for 2005.  It noted that an adjustment in his 
income may be made as a result.  VA provided the Veteran with the 
source of the income and how much the income was and asked that 
the Veteran verify such information.  Following a response from 
the Veteran in December 2007, the RO issued another letter in 
July 2008, which reiterated facts it had provided in the July 
2007 letter and informed him how his pension benefit would be 
affected if the 2005 income reported to VA was accurate.  The 
Veteran did not respond to this letter.

An administrative decision was issued in September 2008, which 
explained to the Veteran why VA was reducing his pension benefits 
from April 1, 2005, to April 1, 2006.  Following receipt of a 
notice of disagreement, the RO issued a statement of the case in 
January 2009 and a supplemental statement of the case in July 
2009.  Under these circumstances, even if VCAA were held to 
apply, the Board finds that VA has met its duty to notify.  

The RO wrote to the two sources of income to find out when the 
income was paid to the Veteran.  No response was received from 
either source.  The RO asked the Veteran provide the information 
as to when he received the income, as income received prior to 
his receipt of VA pension benefits would not affect his pension 
benefits.  The Veteran did not provide documentation to support 
his allegation that at least one of the two payments was received 
prior to April 1, 2005.  

In the VA Form 9, received in February 2009, the Veteran 
indicated he wanted a hearing before the Board.  In an April 2009 
statement, he stated he did not want a hearing before the Board.  
Thus, the Board finds the Veteran has successfully withdrawn his 
hearing request.  38 C.F.R. § 20.705(e) (2010).

The record reflects that the Veteran was afforded ample 
opportunity to submit evidence as to when he received the income 
in 2005.  The Veteran failed to submit documentation to support 
his one allegation that he received one of the payments prior to 
the award of pension benefits on April 1, 2005.  As such, the 
Board will proceed to adjudicate the matter based on the 
information of record.



II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the provisions of 38 U.S.C.A. § 1521, pension is payable to 
a Veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to nonservice-
connected disabilities which are not the result of the Veteran's 
willful misconduct.

38 C.F.R. § 3.3 further provides that basic entitlement to 
pension exists if a Veteran served in the active military, naval, 
or air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such service 
for a service-connected disability; or served in the active 
military, naval, or air service for a period of 90 consecutive 
days or more and such period began or ended during a period of 
war; or served in the active military, naval, or air service for 
an aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. § 
1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) (2010).

Income eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the Veteran's annual family 
countable income from the maximum annual pension rate applicable 
to the Veteran's circumstances.  38 U.S.C.A. § 1521(a) (West 
2002); Martin v. Brown, 7 Vet. App. 196, 198 (1994).

In determining annual income for nonservice-connected pension 
benefits, all payments of any kind or from any source, including 
salary, retirement or annuity payments, or similar income shall 
be included.  38 U.S.C.A. § 1503(a) (2010).  Payments of any kind 
from any source shall be counted as income during the 12-month 
annualization period in which received except for listed 
exclusions.  38 C.F.R. § 3.271 (2010).  Retirement income is not 
specifically excluded under 38 C.F.R. § 3.272 (2010).  Such 
income is therefore included as countable income.

Basic entitlement to such pension exists if, among other things, 
the Veteran's income is not in excess of the maximum annual 
pension rate (MAPR) specified in 38 C.F.R. § 3.23 (2010).  
38 U.S.C.A. § 1521(a), (b) (West 2002); 38 C.F.R. § 3.3(a)(3) 
(2010).  The MAPR is published in Appendix B of VA Manual M21-1 
(M21-1) and is to be given the same force and effect as published 
in VA regulations.  38 C.F.R. § 3.21 (2010).

On March, 1, 2005, VA received a VA Form 21-526, Veteran's 
Application for Compensation or Pension, from the Veteran.  The 
Veteran made it clear he was seeking pension benefits.  He stated 
he was not receiving any monthly income and that he did not 
expect to receive any income in the next 12 months.  

In a March 2005 rating decision, the Veteran was awarded VA 
pension benefits, effective April 1, 2005.  In the notice letter 
for this determination, he was advised that his rate of VA 
pension depended on his income, and that VA awarded him the 
specific amount it did because the Veteran had reported no income 
from April 1, 2005.  VA informed the Veteran that he must notify 
VA immediately if his income or net worth change.

In July 2007, an Income Verification Match showed the Veteran 
received income in 2005 from two, different sources.  TWC had 
given the Veteran $930 and PBM had given the Veteran $601.  The 
total was $1,531.  There was no indication as to when in 2005 
these payments were received.  That same month, the RO advised 
the Veteran that it had received information that he had received 
income in 2005 from the two, different sources.  It specifically 
informed the Veteran of the name of the source of the income and 
the amount involved and asked him to verify the accuracy of the 
information.  

In December 2007, the Veteran stated that the 2005 income listed 
on the letter VA had sent was not correct.  His answer was 
unclear.  He stated he received unemployment in December 2005.  
He mentioned his sister and cousin and that he needed to pay 
rent.  He also stated he was running out of unemployment and had 
asked for help because his vision was bad.  The Veteran stated, 
"No" when asked if he was enclosing documentation to 
substantiate his statement.

In July 2008, the RO sent the Veteran another letter and informed 
him that it was proposing to reduce his pension benefits from 
April 1, 2005 since he had received unearned income of $1,531.  
VA specifically asked the Veteran to provide the date he received 
this income.  It stated that if he did not provide the 
documentation as to when he received the income, VA would count 
the income for the one-year period from April 1, 2005, to April 
1, 2006.  It informed the Veteran that his payments from April 1, 
2005, to November 30, 2005, would go from $846 per month to $719 
and that the payments from December 1, 2005, to March 31, 2006, 
would go from $881 per month to $754.  It gave the Veteran 60 
days to respond.  The Veteran did not respond.

In September 2008, VA changed the Veteran's pension for the one-
year period beginning from April 1, 2005, as described in the 
July 2008 letter.  The Veteran was given his appellate rights.

In October 2008, the Veteran submitted a notice of disagreement.  
He stated that in January 2005, he was still looking for work.  
He stated that TWC had sent him a letter telling him it was 
running out of money.  The Veteran stated that he received his 
last check from TWC and gave that money to family members that 
were helping him out.  He stated two months later, he received a 
letter from the other source that the owner was retiring and 
wanted the Veteran to come in to fill out paperwork.  The Veteran 
stated he went to the office and was given money.  He stated the 
check was close to $460 and that he did not know he needed to 
report this amount, but that this was the only amount he received 
after his first VA payment.  

In November 2008, the RO acknowledged the facts the Veteran 
provided in the October 2008 notice of disagreement and asked the 
Veteran to provide documentation that he did not receive income 
from TWC after March 1, 2005.  

In February 2009, in the VA Form 9, Appeal to the Board, the 
Veteran then alleged that he received his last check from TWC 
four days after April 1, 2005.  

In April 2009, the Veteran submitted a copy of a letter he 
received from TWC, which letter was dated in February 2005.  In 
the letter, it showed the Veteran had received money from 2003 
through 2004.  It also indicated that TWC would pay the Veteran a 
maximum of $1,767 during the 52-week period beginning 2-13-05 and 
ending 2-11-06.  The letter did not provide a specific amount for 
what it paid the Veteran in 2005 or 2006, but it showed the 
intent to provide the Veteran with income from February 2005 
until February 2006.  

Payments of VA pension benefits are made at a specified annual 
maximum rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. § 1521.  As discussed above, the 
rates of improved pension benefits are published in tabular form 
in appendix B of Veterans Benefits Administration Manual M21-1 
(M21-1), and are given the same force and effect as if published 
in the Code of Federal Regulations.  38 C.F.R. § 3.21.  The 
maximum allowable rate for a Veteran with no dependents was 
$10,162, effective December 1, 2004 and $10,579, effective 
December 1, 2005.  See M21-1, part I, Appendix B.  The Board 
notes that the $10,162 statutory limit effective December 1, 
2004, equates to $846 per month and the $10,579 statutory limit 
effective December 1, 2005, equates to $881 per month.  

With regard to the income received by the Veteran in 2005, the 
Board finds as fact that the Veteran received $1,531 between 
April 1, 2005, and April 1, 2006.  The Veteran has attempted to 
allege that he received one of the payments prior to April 1, 
2005, but he has changed his story.  In his October 2008 notice 
of disagreement, he stated he received a check from PBM after 
having received his first VA check, but then in the February 2009 
substantive appeal, he stated he had received a check from TWC 
soon after April 1, 2006.  The inconsistent statements from the 
Veteran hurt his credibility.  The Board finds that his 
statements alone do not establish that he received at least part 
of the $1,531 income prior to April 1, 2005.  The Veteran had the 
opportunity to submit documentation as to when he received these 
payments.  He submitted one document from TWC.  That document 
showed it was going to pay the Veteran prior to April 1, 2005, as 
the payments would begin February 13, 2005; however, it also 
showed that it was going to continue to pay the Veteran from that 
period until February 11, 2006.  Thus, the letter indicates that 
TWC intended to pay the Veteran during the period between April 
1, 2005, and February 11, 2006, which falls within the applicable 
period.  Thus, this document supports a finding that the Veteran 
received income from TWC after having been awarded VA pension 
benefits.  

The RO took the Veteran's total unreported income of $1,531 and 
divided it by 12.  That came out to $127 per month.  It 
subtracted that amount from the Veteran's pension from April 1, 
2005, to March 31, 2006.  Thus, the Veteran's payments from April 
1, 2005, to November 30, 2005, went from $846 per month to $719 
($846 - $127 = $719) and from December 1, 2005, to March 31, 
2006, went from $881 per month to $754 ($881 - $127 = $754).  
Thus, the Board concludes that the RO's calculations for 2005 and 
2006 were correct.

The Board is sympathetic to any financial hardships the Veteran 
may have suffered as a result of the adjustment of his VA pension 
benefits.  However, the Board is bound by the laws enacted by 
Congress, the regulations of the Department, and the instructions 
of the Secretary.  38 U.S.C.A. § 7104(c) (West 2002).  As such, 
due to the change in the Veteran income as a result of payments 
he received in 2005, the Veteran is not legally entitled to VA 
pension benefits exceeding $719, effective April 1, 2005, or 
exceeding $754, effective December 1, 2005.  Thus, his claim must 
be denied.




ORDER

Pension benefits were correctly adjusted, effective from April 1, 
2005, to April 1, 2006, based on income received in 2005.



________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


